Citation Nr: 0408079	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.



INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1946 to December 1947.


The current appeal to the Board of Veterans' Appeals (Board) 
arose from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
asbestosis.




FINDING OF FACT

The probative and competent evidence of record establishes 
that the veteran's asbestosis cannot satisfactorily be 
dissociated from his period of active service.


CONCLUSION OF LAW

Asbestosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any evidence of 
respiratory abnormalities.

An August 1986 private radiographic study of the chest was 
negative for any abnormalities.

February 1987 VA pulmonary function studies disclosed 
decreased pulmonary excursions and diaphragmatic breathing.

In August 2000 the veteran filed a claim of entitlement to 
service connection for asbestosis.

A substantial quantity of VA treatment reports dated during 
the last several years include a May 1999 radiographic study 
noting that findings were consistent with mild to moderate 
interstitial fibrosis with traction bronchiectasis.  The 
radiologist recorded that these findings were consistent with 
parenchymal asbestosis, but that in the absence of pleural 
plaques, it was more likely to be idiopathic or due to 
collagen disease.

On file is a letter from the Department of the Navy.  A 
contact representative advised that they had no way of 
determining to what extent the veteran was exposed to 
asbestos during his Naval service.  The contact 
representative advised that they knew General Specifications 
for Ships during this period required heated surfaces to be 
covered with an insulating material and it was highly 
probable that asbestos products were used to achieve this 
end.  Items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators, 
and heaters.  The veteran's occupation was as a Seaman.  The 
probability of exposure to asbestos was minimal.  However, a 
positive statement that the veteran was or was not exposed 
could not be made, according to the contact representative.

VA conducted a special pulmonary examination of the veteran 
in January 2002.  The veteran reported with a history of 
shortness of breath and cough for the last three to four 
years.  He stated that this had been insidious in onset and 
progressive in nature.  He was eventually diagnosed with 
asbestosis in May 1999.  He denied that he had ever smoked.

With respect to occupational history, the veteran reported 
that he served in the United States Navy from January 1946 to 
approximately December 1947, at which time he was a seaman, 
but worked as "ship fitter".  He described his duties as 
working with steel boilers, piping, and insulation around 
these fixtures which were well known to contain asbestos.  He 
had no reported pulmonary problem for several decades 
thereafter.

Following discharge from service the veteran worked for a 
company and for a glass company hanging mirrors.  He was not 
involved in manufacturing glass.  In approximately 1950 he 
began working for a company that manufactured trailers for 
long-haul semi-tractor trailer rigs.  He stated his primary 
responsibilities included painting and paint mixing in a 
large enclosed indoor factory.  He worked at this job until 
1967.  


When that company ran out of business in 1967, the veteran 
began doing work as a roofer.  He was so employed until 1984 
working mostly on commercial sites doing a variety of jobs 
including putting down tar ceilings on roofs, as well as in 
his words becoming a "specialist in working with shingles 
and ceramic tile of various sorts.

The examiner recorded that diagnostic studies included a May 
1999 chest x-ray the findings of which were consistent with 
asbestosis.  A computerized axial tomographic (CAT) scan in 
May 1999 confirmed the presence of asbestosis.

The examiner recorded that with respect to questions posed by 
the RO, there absolutely was exposure of the veteran to 
asbestos in service.  Unfortunately, the report from the Navy 
dated in November 2001 stated that the veteran's probability 
of exposure was minimal; however, this was assuming that the 
veteran performed normal type duties and did not take into 
account specific duties as a ship fitter.

The examiner recorded that he could not state that it is at 
least as likely as not that the asbestosis was related to the 
veteran's military service.  To be clear, asbestos usually 
became clinically evident approximately 20-30 years after 
exposure.  It also was usually related to extended periods of 
exposure lasting a couple of decades although a few unusual 
cases had been reported with exposure times as short as three 
years.  Therefore, given the fact that the veteran's exposure 
time during his military service was limited to two years at 
the longest, it was not as likely as not that this asbestos 
exposure during his service had led to his current clinical 
asbestosis.  It was much more likely that his current 
asbestosis was a result of his occupational experiences as a 
roofer during the 1960's, 70's, and 80's.

A November 2002 VA medical outpatient treatment report shows 
that a VA physician recorded the veteran had an extensive 
history of asbestos exposure in service, as well as ongoing 
exposure as a civilian roofer, who had progressive pulmonary 
fibrosis.  Although lacking pleural fibrosis or 
calcification, the CAT was consistent with asbestosis.  The 
VA physician advised that the veteran's military exposure had 
more likely than not contributed to his current respiratory 
disabilities.

On file is a February 2003 medical examination report from a 
private medical facility identified as The Center for 
Occupational Health.  A private physician, Dr. JEL, advised 
that the veteran reported working within a pipe fitting shop 
at the Philadelphia Navy Shipyards from 1946 through 1948.  
Reportedly, he was doing retrofit work on pipes and was 
involved with tearing off insulation approximately 20 hours 
per week with no use of respiratory protection.  It was known 
that during retrofit of Navy ships, exposure levels to 
asbestos, especially in enclosed spaces, were reportedly high 
due to the tear off procedures used to remove the insulation 
from pipes.

Dr. JEL advised that based on the veteran's occupational 
history and clinical course, it was his opinion with a 
reasonable degree of medical probability and certainty that 
the clinical findings consistent with interstitial fibrosis 
on chest radiographs, crackles on chest auscultation, and 
restrictive changes on pulmonary function parameters were 
consistent with the diagnosis of pulmonary asbestosis.  
Idiopathic pulmonary fibrosis could not be ruled out in view 
of the lack of any pleural plaques on the available CAT scans 
of the chest.  The slowly progressive nature of the veteran's 
lung disease, however, and his job tasks where historically 
there was significant exposures to asbestos made it more 
likely than not that his clinical findings were consistent 
with pulmonary asbestosis.

In November 2003 VA outpatient treatment reports, a VA 
physician advised that the veteran's pulmonary fibrosis was 
most likely due to asbestos exposure, much of which occurred 
in the military.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.




If not shown in service, service connection may be granted 
for bronchiectasis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  





This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for asbestosis.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The facts and circumstances of the veteran's case are clear.  
He served on active duty and performed operational duties 
which, it has been acknowledged, exposed him to asbestos.  It 
has also been acknowledged that he was exposed to asbestos as 
the result of post service civilian employment.  Where the 
record seems to digress is the amount of exposure sustained 
by the veteran during service.  There does not appear to be 
any problem that he had significant exposure after service.

A VA examiner has opined that it is less likely than not that 
the veteran's exposure in service was a significant factor in 
his later development of asbestosis.  His opinion is faulty 
because while he acknowledges that the Navy's expressed 
observation was of minimal exposure, he also acknowledged 
that this did not take into consideration the veteran's 
duties as ship fitter.  The Navy contact representative also 
acknowledged there was no way of determining how much 
exposure the veteran had in service, but yet gave an estimate 
of minimal exposure.  

It is quite logical to assume that the veteran's various 
recounted duties to the VA examiner as well as the private 
pulmonary specialist who also expressed an opinion, resulted 
in substantial and significant exposure to asbestos 
materials.  The private occupational health specialist 
expressed an opinion to this effect.  He did take into 
consideration the veteran's detailed description of his many 
occupational duties.  Additionally, another VA physician also 
opined that the veteran's occupational in-service exposure 
was significant and obviously constituted a major factor, as 
did post service occupational exposure in the development of 
asbestosis.

The Board finds that the evidentiary record is in approximate 
balance.  Under such circumstances, the veteran must prevail.  
Accordingly, the Board finds that the reasonable doubt 
presented in this case should be resolved in the veteran's 
favor, thereby warranting entitlement to a grant of service 
connection for asbestosis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 4.3.


ORDER

Entitlement to service connection for asbestosis is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



